14. Motion for a resolution (vote)
- Resolution:
- Before the vote on Amendment 10
Mr President I have a brief comment concerning amendment 10. The initial amendment was apparently mistranslated into German to mean exactly the opposite of what the English said because the English text was ambiguous. So the purpose of this is to remove the ambiguity. I am sorry that there was not time to clear this with all political groups, but I hope that they will support it because it is not trying to change the text. It is merely trying to clarify and remove the ambiguity.
(FR) Mr President, I believe that it is humanly reasonable to stop this vote, even if it means restarting it tomorrow, at 11.30 a.m.
(Applause)
(DE) Mr President, I would like to endorse that comment. We need to stop the vote now. It would be unreasonable to continue voting now, especially given the length of the reports. If necessary, we will have to curtail the speaking times tomorrow or keep strictly to them, so as to be able to start voting at 11.30 a.m.
In response to your request, we shall now suspend the vote.